

117 HR 110 IH: Care for the Veteran Caregiver Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 110IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Hudson (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve assistance and support services for caregivers of veterans.1.Short titleThis Act may be cited as the Care for the Veteran Caregiver Act.2.Improvements to the program of comprehensive assistance for family caregivers(a)Extended stipend paymentsSubparagraph (C) of paragraph (3) of section 1720G(a) of title 38, United States Code, is amended by inserting after clause (iv) the following new clause:(v)If an eligible veteran dies during the period in which the Secretary provides to the family caregiver of such veteran assistance under subparagraph (A), the Secretary shall continue to provide to the family caregiver medical care under section 1781 of this title and the monthly personal caregiver stipend for not less than a six-month period following the date of such death. The Secretary may extend such period for all, or groups of, family caregivers of eligible veterans specified in paragraph (2)(C)..(b)Eligibility for the program of comprehensive assistance for family caregivers(1)Standardized evaluation criteriaSubparagraph (D) of paragraph (3) of such section is amended—(A)by striking In providing and inserting (i) In providing; and(B)by adding at the end the following new clause:(ii)In conducting periodic evaluations under clause (i), the Secretary shall ensure that the criteria used in conducting such evaluations, the methods by which such criteria are assessed, the measurements and standards used, and the evaluation process and review methods used, are standardized across all facilities of the Department and Veteran Integrated Service Networks..(2)Permanent eligibilitySubparagraph (C) of such paragraph is amended—(A)by redesignating clause (iv) as clause (v); and(B)by inserting after clause (iii) the following new clause:(iv)Based upon the criteria specified in clause (iii), the Secretary shall establish a process by which veterans who are determined to have the most significant need for caregiver assistance are permanently eligible under this subsection..(c)Standardized application proceduresParagraph (5) of such section is amended to read as follows:(5)(A)For each application submitted jointly by an eligible veteran and family member, the Secretary shall evaluate (in collaboration with the primary care team for the eligible veteran to the maximum extent practicable)—(i)the eligible veteran—(I)to identify the personal care services required by the eligible veteran; and(II)to determine whether such requirements could be significantly or substantially satisfied through the provision of personal care services from a family member; and(ii)the family member to determine the amount of instruction, preparation, and training, if any, the family member requires to provide the personal care services required by the eligible veteran—(I)as a provider of personal care services for the eligible veteran; and(II)as the primary provider of personal care services for the eligible veteran.(B)In establishing and evaluating the applications under subparagraph (A), the Secretary shall ensure that the criteria used in accepting and evaluating such applications, the methods by which such applications are evaluated, the measurements and standards used, and the evaluation process and review methods used, are standardized across all facilities of the Department and Veteran Integrated Service Networks..(d)Conforming amendmentsSuch section is further amended—(1)in paragraph (6), by striking under paragraph (5)(B) and inserting under paragraph (5)(A)(ii); and(2)in paragraph (7)(B), by striking under paragraph (5)(A)(i) and inserting under paragraph (5)(A)(i)(I).